Name: Commission Regulation (EEC) No 2327/87 of 31 July 1987 prolonging the suspension of the advance fixing of export refunds on certain cereals exported in the form of macaroni, spaghetti and similar products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 210/52 Official Journal of the European Communities 1 . 8 . 87 COMMISSION REGULATION (EEC) No 2327/87 of 31 July 1987 prolonging the suspension of the advance fixing of export refunds on certain cereals exported in the form of macaroni, spaghetti and similar products durum wheat exported in the form of macaroni, spaghetti and similar products falling within hending No 19.03 of the Common Customs Tariff ; whereas the reasons which led to that suspension still exist whereas it is important therefore to continue that measure for a limited period, which will make it possible to monitor the situation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to - Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1900/87 (2), and in particular the first paragraph of Article 16 (7) thereof, Having regard to Council Regulation (EEC) No 3035/80 of 1 1 November 1980 laying down general rules for gran ­ ting export refunds on certain agricultural products exported in the form of goods not covered by Annex II to the Treaty and the criteria for fixing the amount of such refunds (3), as last amended by Regulation (EEC) No 2223/86 (4), and in particular the first subparagraph of Article 5 (3) thereof, Whereas Article 16 (7) of Regulation (EEC) No 2727/75 and Article 5 (3) of Regulation (EEC) No 3035/80 make provision for advance fixing of the refund to be suspended for basic products exported in the form of certain goods ; Whereas Commission Regulation (EEC) No 2030/87 (*) suspended advance fixing of export refunds on wheat and HAS ADOPTED THIS REGULATION : Article 1 In Article 1 of Regulation (EEC) No 2030/87 '31 July 1987' is hereby replaced by '7 August 1987'. Article 2 This Regulation shall enter into force on 1 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 July 1987. For the Commission Manuel MARlN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 2) OJ No L 182, 3 . 7 . 1987, p. 40 . 3) OJ No L 323 , 29 . 11 , 1980, p. 27 . (4) OJ No L 194, 17 . 7 . 1986, p. 1 . 0 OJ No L 190, 10 . 7 . 1987, p. 19 .